Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August __, 2009, by
and among ICONIC BRANDS, INC., a Nevada corporation (the “Company”), 1174 Route
109, Lindenhurst, New York 11757,  and DOUBLE U MASTER FUND L.P.., a British
Virgin Islands limited partnership, with an office at  Harbour House, Waterfront
Drive, P.O. Box 972, Road Town, Tortola, British Virgin Islands  (the
“Subscriber”) under such agreement and the Transaction Documents, as defined in
Section 5(c) of this Agreement, referred to herein).


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase up to $500,000 (the
“Aggregate Purchase Price”) of the Company's common stock, $0.0001 par value
(the “Common Stock”) consisting of (a) 1,000,000 shares of Common Stock at a per
share purchase price of $0.50 (the “Share Purchase Price”); (b) 1,000,000 Class
I Warrants to purchase shares of Common Stock (the “Class I Warrants”) in the
form attached hereto as Exhibit A; and (c) 1,000,000 Class J Warrants to
purchase shares of Common Stock (the “Class J Warrants”) in the form attached
hereto as Exhibit B.  The Class I Warrants and the Class J Warrants shall
hereinafter be collectively referred to as the “Warrants”.  The shares
underlying the Class I Warrants and Class J Warrants shall hereinafter be
collectively referred to as the “Warrant Shares”.  The Purchased Shares, the
Warrants and the Warrant Shares shall hereinafter collectively be referred to as
the “Securities”.


WHEREAS, the Class I Warrants shall have a per share exercise price of One
Dollar ($1.00) and an expiration date five years after the date of
issuance.  The Class I Warrants shall also have a cashless exercise
feature.  The Class J Warrants shall have a per share exercise price of One
Dollar Fifty Cents ($1.50) and an expiration date five years after the date of
issuance.  The Class J Warrants shall also have a cashless exercise
feature.   The Class I Exercise Price and the Class J Exercise Price shall
hereinafter be collectively referred to as the “Exercise Price” and such
Exercise Price shall be subject to adjustment as described in each Class I
Warrant and Class J Warrant.


WHEREAS, the purchase price to be paid by Subscriber, as identified on the
signature page to this Agreement, is referred to as the “Purchase Price” and the
shares being purchased by and issued to such Subscriber, as identified on the
signature page to this Agreement, are referred to as the “Purchased Shares.” The
Purchased Shares, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities”; and
 
 
1

--------------------------------------------------------------------------------



 
WHEREAS, the aggregate proceeds of the sale of the Purchased Shares and the
Warrants contemplated hereby shall be held in escrow pending the closing of the
transactions contemplated by this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing Date. The “Closing Date” shall be the date that the sum of
Five Hundred Thousand Dollars ($500,000) or such other amount as the parties
mutually agree is transmitted by wire transfer or otherwise to or for the
benefit of the Company.  At such Closing Date, the Company shall deliver a
Closing Certificate substantially in the form of Exhibit E as set forth in
Paragraph 2(b) of the Agreement.  The consummation of the transactions
contemplated herein (the “Closing”) shall take place at the offices of Krieger &
Prager, LLP, 39 Broadway, Suite 920, New York, New York 10006, upon the
satisfaction of all conditions to Closing set forth in this Agreement.


2.           Closing.


(a)           On the Closing Date and subject to the satisfaction or waiver of
the terms and conditions of this Agreement, the Subscriber, in the amounts set
forth on the signature page hereto, shall purchase and the Company shall sell to
each such Subscriber in the amount set forth on the signature page hereto, the
Purchased Shares and the Warrants as described in Section 3 of this Agreement.


                (b)           The occurrence of the Closing is expressly
contingent on (i) payment by the Subscriber of the Purchase Price, (ii) delivery
by the Company to Krieger & Prager, LLP, to be held in escrow pending the
Closing, of one or more original signed stock certificates representing the
Purchased Shares, issued in the name of the Subscriber and original ink-signed
Warrants issued by the Company to the Subscriber (such stock certificates and
Warrants, the “Delivered Certificates”),  (iii) the truth and accuracy, on the
Closing Date of the representations and warranties of the Company and Subscriber
contained in this Agreement, (iv) the continued compliance with the covenants of
the Company set forth in this Agreement through such date, (v) the
non-occurrence prior to that date of any event that with the passage of time or
the giving of notice could become an Event of Default, as defined in Section 7
hereof or other default by the Company of its obligations and undertakings
contained in this Agreement, (vi) the delivery by the Company on the Closing
Date of a certificate substantially in the form of Exhibit E (the “Closing
Certificate”) signed by its chief executive officer or chief financial officer
(1) representing the truth and accuracy of all the representations and
warranties made by the Company contained in this Agreement, as of the Closing
Date, as if such representations and warranties were made and given on such
date, except for changes that will not have alone, or in any combination in the
aggregate, a Material Adverse Effect (as defined in Section 5(a) of this
Agreement), (2) certifying that the information contained in the schedules and
exhibits hereto is substantially accurate as of the Closing Date, except for
changes that do not constitute a Material Adverse Effect, (3) adopting and
renewing the covenants and representations set forth in Sections 5, 7, 8, 9, 10,
11, and 12 of this Agreement in relation to the Closing Date, the Purchased
Shares and the Warrants, and (4) certifying that no Event of Default has
occurred, and (vii) a legal opinion of Company Counsel nearly identical to the
legal opinion referred to in Section 6 of this Agreement shall be delivered to
the Subscriber on the Closing Date in relation to the Company, the Purchased
Shares and the Warrants (the “Closing Legal Opinion ”).
 
 
2

--------------------------------------------------------------------------------



 
3.           Warrants.  On the Closing Date, the Company will issue and deliver
Warrants to the Subscribers as follows:


(a) Each Class I Warrant shall (i) be for the purchase of a number of shares of
Common Stock equal to the number of Purchased Shares of the Subscriber; (ii)
have a per share exercise price of $1.00; the Class I Exercise Price will be
subject to adjustment as provided in the Warrant; (iii) be exercisable from the
Closing Date through the close of business on the date which is the last day of
the calendar month in which the fifth annual anniversary of the Closing Date
occurs (the “Class I Warrant Expiration Date”); and (iv) have cashless exercise
rights as provided in the Class I Warrant.


(b)  Each Class J Warrant shall (i) be for the purchase of a number of shares of
Common Stock equal to the number of Purchased Shares of the Subscriber;  (ii)
have a per share exercise price of $1.50; the Class J Exercise Price will be
subject to adjustment as provided herein and in the Warrant; (iii) be
exercisable from the Closing Date through the close of business on the date
which is the last day of the calendar month in which the fifth annual
anniversary of the Closing Date occurs (the “Class J Warrant Expiration Date”);
and (iv) have cashless exercise rights as provided in the Class J Warrant.


Except as specified above, each Warrant shall generally be in the form annexed
hereto as Exhibit A and Exhibit B. The Warrant Shares shall be subject to the
registration rights provisions.


4.           Subscriber's Representations and Warranties.  Subscriber, for
himself, hereby represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber. Subscriber is a
limited partnership, duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the requisite corporate power to own its assets and to
carry on its business.


(b)           Authorization and Power.  The Subscriber has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Securities. The execution, delivery and performance of this Agreement by the
Subscriber and, if the Subscriber is an entity, the consummation by the
Subscriber of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof.
 
 
3

--------------------------------------------------------------------------------



 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of the Subscriber’s charter documents or bylaws or other
organizational documents, each as currently in effect, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Subscriber). The Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
the Securities in accordance with the terms hereof, provided that for purposes
of the representation made in this sentence, the Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.


(d)           Information on Company.  The Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the financial status
(and any amendments thereto) as of June 30, 2009, and all periodic and current
reports filed with the Commission thereafter, but not later than five business
days before the Closing Date (hereinafter referred to as the “Reports”).  In
addition, the Subscriber has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
the Subscriber has requested in writing (such other information is collectively,
the “Other Written Information”), and considered all factors the Subscriber
deems material in deciding on the advisability of investing in the Securities.
Subscriber acknowledges that on or about July 10, 2009, the Company filed a Form
8-K in connection with a Merger Transaction (“Merger”).   Subscriber has had
access to and the opportunity to review said Form 8-K.


(e)           Information on Subscriber.  The Subscriber (i) is, and will be on
the Closing Date and upon each exercise of the Warrants, an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, (ii) is experienced in investments and business matters,
(iii) has made investments of a speculative nature and has purchased securities
of United States publicly-owned companies in private placements in the past and,
(iv) alone or with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof. The information set forth on the signature page hereto
regarding the Subscriber is accurate and complete in all material respects.
 
 
4

--------------------------------------------------------------------------------



 
(f)           Purchase of Purchased Shares and Warrants.  On the Closing Date,
the Subscriber will purchase the Purchased Shares and Warrants as principal for
its own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof, but Subscriber
does not agree to hold the Purchased Shares and Warrants for any minimum amount
of time.  The Subscriber acknowledges that such Purchased Shares and Warrants
shall be “restricted” securities in accordance with securities laws.


(g)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate when employed in
connection with the Company includes the Subsidiary (as defined in Section 5(a)
of this Agreement) of the Company. For purposes of this definition, “control”
means the power to direct the management and policies of such person or firm,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.


(h)           Legends on Purchased Shares and Warrant Shares. The Purchased
Shares and the Warrant Shares shall bear the following or similar legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ICONIC BRANDS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”


(i)           Legend on Warrants.  The Warrants shall bear the following or
similar legend:


“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ICONIC
BRANDS, INC. THAT SUCH  REGISTRATION IS NOT REQUIRED.”
 
 
5

--------------------------------------------------------------------------------



 
(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.


(l)           No Governmental Review.  The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations. The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive until three years after the Closing Date.


5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that, except as set forth in the
Reports or in the Schedules hereto, and as otherwise qualified in the
Transaction Documents:
 
 
6

--------------------------------------------------------------------------------



 
(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 5(a).


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and nonassessable.  The Company’s capitalization and outstanding shares are
substantially as reported in the most recently filed Reports reflecting such
information.


(c)           Authority; Enforceability.  This Agreement, the Purchased Shares,
the Warrants, and any other agreements delivered together with this Agreement or
in connection herewith (collectively, the “Transaction Documents”) have been
duly authorized, executed and delivered by the Company and Subsidiaries (as the
case may be) and are valid and binding agreements enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors ’ rights generally and to general principles of equity.
The Company and Subsidiaries have full corporate power and authority necessary
to enter into and deliver the Transaction Documents and to perform their
obligations thereunder.


(d)           Additional Issuances.  Except as disclosed in Schedule 5(d) or
Schedule 5(d)-1, there are no outstanding agreements or preemptive or similar
rights affecting the Company's Common Stock or other equity securities and,
other than (i) pursuant to this Agreement with other Subscribers, (ii) pursuant
to the Merger Transaction described in Section 4(d)  (the “Merger”) or (iii) as
described on Schedule 5(d), and no outstanding rights, warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of any shares of Common
Stock or other equity securities of the Company or other equity interest in any
of the Subsidiaries of the Company. The Common Stock of the Company on a fully
diluted basis outstanding as of immediately following the Closing is set forth
on Schedule 5(d)-1.
 
 
7

--------------------------------------------------------------------------------



 
(e)           Consents.  Except as otherwise obtained, no consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, any Principal
Market (as defined in Section 9(b) of this Agreement), nor the Company’s
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities.


(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other Transaction Documents entered
into by the Company relating thereto or contemplated thereby will:


(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the articles or certificate of incorporation, charter or bylaws
of the Company, each as currently in effect, (B) any decree, judgment, order,
law, treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company or any of its
Affiliates, (C) the terms of any bond, debenture, or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its Affiliates is a party, by which the Company or any of its Affiliates is
bound, or to which any of the properties of the Company or any of its Affiliates
is subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect; or


(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates, except as contemplated herein; or


(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or


(iv) result in the activation of any piggy-back registration rights of any
person or entity holding securities or debt of the Company or having the right
to receive securities of the Company.
 
 
8

--------------------------------------------------------------------------------



 
(g)           The Securities.  Upon their issuance, the Securities (i) are, or
will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws; (ii) have been, or will be, duly and validly
authorized and on the date of issuance of the Purchased Shares, and upon
exercise of the Warrants, the Purchased Shares and Warrant Shares, will be duly
and validly issued, fully paid and nonassessable or if registered pursuant to
the 1933 Act, and resold pursuant to an effective registration statement will be
free trading and unrestricted; (iii) will not have been issued or sold in
violation of any preemptive or other similar rights of the holders of any
securities of the Company; (iv) will not subject the holders thereof to personal
liability by reason of being such holders, provided the Subscriber’s
representations herein are true and accurate; and (v) provided the Subscriber’s
representations herein are true and accurate, will have been issued in reliance
upon an exemption from the registration requirements of and will not result in a
violation of Section 5 under the 1933 Act.


(h)            Litigation.  Except as disclosed in Schedule 5(h), there is no
pending or threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates that would affect the execution by the Company
or the performance by the Company of its obligations under the Transaction
Documents. There is no pending, or, to the knowledge of the Company, basis for
any, action, suit, proceeding or investigation before any court, governmental
agency or body, or arbitrator having jurisdiction over the Company, or any of
its Affiliates which litigation if adversely determined would have a Material
Adverse Effect.


(i)            Reporting Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934 (the “1934 Act”) and has a class of common shares
registered pursuant to Section 12 of the 1934 Act. Pursuant to the provisions of
the 1934 Act, the Company has filed all reports and other materials required to
be filed thereunder with the Commission during the preceding twelve (12) months,
or such shorter period as may be required by law.


(j)            No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold, provided, however, that this provision shall not prevent the Company
from engaging in investor relations/public relations activities consistent with
past practices.


(k)            Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates and all the information required to be disclosed
therein. Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports
including the financial statements therein, do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made.
 
 
9

--------------------------------------------------------------------------------



 
(l)           Stop Transfer.  The Company will not issue any stop transfer order
or other order impeding the sale, resale or delivery of any of the Securities,
except as may be required by any applicable federal or state securities laws
(and, if so required, unless contemporaneous notice of such instruction is given
to the Subscriber).


(m)            Defaults.  The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.


(n)           Not an Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the OTC Bulletin Board (“Bulletin Board”) or any Principal Market which would
impair the exemptions relied upon in the purchase and sale of the Securities or
the Company’s ability to timely comply with its obligations hereunder. Nor will
the Company or any of its Affiliates take any action or steps that would cause
the offer or issuance of the Securities to be integrated with other offerings
which would impair the exemptions relied upon in the purchase and sale of the
Securities or the Company’s ability to timely comply with its obligations
hereunder. The Company will not conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Securities, which would impair the exemptions relied upon in the purchase and
sale of the Securities or the Company’s ability to timely comply with its
obligations hereunder.


(o)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
 
10

--------------------------------------------------------------------------------



 
(p)           Listing.  The Common Stock is quoted on the Bulletin Board under
the symbol: ICNB. The Company has not received any oral or written notice that
the Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation.


(q)           No Undisclosed Liabilities.  Except as disclosed on Schedule 5(q),
the Company has no liabilities or obligations which are material, individually
or in the aggregate, which are not disclosed in the Reports and Other Written
Information, other than those incurred in the ordinary course of the Company’s
businesses since the Latest Financial Date and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


(r)           No Undisclosed Events or Circumstances.  Since the Latest
Financial Date, no event or circumstance has occurred or exists with respect to
the Company or its businesses, properties, operations or financial condition,
that, under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Reports.


(s)           Capitalization.  The authorized and outstanding capital stock of
the Company as of the date of this Agreement and the Closing Date are set forth
on Schedule 5(d) and Schedule 5(d)-1. Except as set forth on Schedules 5(d) and
5(d)-1, there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company. All of the
outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable.


(t)           Dilution.  The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company. The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company. The Company specifically acknowledges that its
obligation to issue the Warrant Shares upon exercise of the Warrants is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company or parties
entitled to receive equity of the Company.


(u)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.
 
 
11

--------------------------------------------------------------------------------



 
(v)           Transfer Agent.  The name, address, telephone number, fax number,
contact person and email address of the Company current transfer agent is set
forth on Schedule 5(v) hereto.  The Company’s transfer agent at any time is
referred to as the “Transfer Agent.”


(w)           Investment Company.  Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(x)           Absence of Certain Company Control Person Actions or Events.  The
term “Company Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act. To the Company’s
knowledge, none of the following has occurred during the past five (5) years
with respect to a Company Control Person:




(i)           A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or property of such Company
Control Person, or any partnership in which he was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which he was an executive officer at or within two years before
the time of such filing;


(ii)           Such Company Control Person was convicted in a criminal
proceeding or is a named subject of a pending criminal proceeding (excluding
traffic violations and other minor offenses);


(iii)           Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
court of competent jurisdiction, permanently or temporarily enjoining him from,
or otherwise limiting, the following activities:


(A)           acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(B)           engaging in any type of business practice; or


(C)           engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;

 
12

--------------------------------------------------------------------------------


 
(iv)           Such Company Control Person was the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
federal or state authority barring, suspending or otherwise limiting for more
than 60 days the right of such Company Control Person to engage in any activity
described in paragraph (iii) of this item, or to be associated with Persons
engaged in any such activity; or


(v)           Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or Commission to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or Commission has not been subsequently reversed, suspended,
or vacated.




(y)           Subsidiary Representations.  The Company makes each of the
representations contained in Sections 5(a), (b), (d), (e), (f), (h), (k), (m),
(q), (r), (u), and (w) of this Agreement, as same relate to the Subsidiary of
the Company.


(z)           Company Predecessor.  Except as disclosed in Schedule (z), all
representations made by or relating to the Company of a historical or
prospective nature and all undertakings described in Sections 9(g) through 9(l)
shall relate, apply and refer to the Company and its predecessors.


(aa)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.


(bb)           Survival.  The foregoing representations and warranties shall
survive until three years after the Closing Date.


6.           Regulation D Offering.   The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to Subscriber from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers. A form of the
legal opinion is annexed hereto as Exhibit C. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for (i) the issuance of the Warrant Shares and (ii) the resale of the
Purchased Shares and the Warrant Shares pursuant to an effective registration
statement, pursuant to Rule 144 under the 1933 Act (“Rule 144"), or pursuant to
another available exemption from registration.
 
 
13

--------------------------------------------------------------------------------



 
7.           Events of Default.  The occurrence of any of the following events
is an event of default under this Agreement (each, an “Event of Default”):


(a)           Breach of Covenant.  The Company breaches any material covenant or
other term or condition of any Transaction Document in any material respect;
provided, however, that if such breach is capable of being cured, such breach
continues for a period of ten business days after written notice to the Company
from the Subscriber.


(b)           Breach of Representations and Warranties.  Any material
representation or warranty of the Company made herein in any Transaction
Document or in connection therewith shall be false or misleading in any material
respect as of the date made or as of the Closing Date.


(c)           Receiver or Trustee.  The Company or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


(d)           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Company or any Subsidiary or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) days.


(e)           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company or any Subsidiary and if
instituted against is not dismissed within 45 days of initiation.


(f)            Delisting.  Delisting of the Common Stock from any Principal
Market; failure to comply with the requirements for continued listing on a
Principal Market; or notification from a Principal Market that the Company is
not in compliance with the conditions for such continued listing on such
Principal Market.


(g)           Non-Payment.  A default by the Company or any Subsidiary under any
one or more obligations in an aggregate monetary amount in excess of $500,000
for more than ten days after the due date.


(h)           Stop Trade.  A Commission or judicial stop trade order or
Principal Market trading suspension that lasts for five or more consecutive
trading days.


(i)           Reservation Default.  Failure by the Company to comply with its
obligation to reserve shares from its authorized Common Stock to be issued upon
exercise of the Warrants.


(j)           Cross Default.  A default by the Company of a material term,
covenant, warranty or undertaking of any other agreement to which the Company or
any Subsidiary are parties, or the occurrence of a material event of default
under any such other agreement which is not cured after any required notice
and/or cure period.
 
 
14

--------------------------------------------------------------------------------



 
8.           Finder/Legal Fees. (a)  Finder.  Each of the Company on the one
hand, and the Subscriber on the other hand, agrees to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions. Notwithstanding the foregoing, (i) the Company will be
responsible for all fees and other compensation due to V3 Funding, which
compensation may include a cash fee of 10% of the Purchase Price paid by those
Subscribers identified by such finder, provided however that V3 agrees to pay
one half of the legal fees listed in Subsection 8(a)(ii), below, and (ii) the
Company will be responsible for all legal fees due to Krieger & Prager, LLP in
the amount of $10,000.


Except as disclosed on Schedule 8, there are no finder’s fees or brokerage
commissions due at Closing in connection with this Agreement.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscriber as follows:


(a)           Stop Orders.  The Company will advise the Subscriber, within two
hours after the Company receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.


(b)           Listing.  The Company shall promptly secure the listing of the
Purchased Shares and the Warrant Shares upon each national securities exchange,
or electronic or automated quotation system upon which they are or become
eligible for listing and shall use commercially reasonable efforts to maintain
such listing so long as any Purchased Shares, Warrants or Warrant Shares are
outstanding. The Company will maintain the listing of its Common Stock on the
American Stock Exchange, Nasdaq Capital Market, Nasdaq National Market System,
OTC Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at
the time the principal trading exchange or market for the Common Stock (the
“Principal Market”)), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide the Subscriber with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market. As of the date
of this Agreement, the Bulletin Board is the Principal Market.
 
 
15

--------------------------------------------------------------------------------



 
(c)           Market Regulations.  The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscriber.


(d)           Filing Requirements.  From the date of this Agreement and until
the earliest of


(i)           the later of: (i) the date which is one year after the date (the
“Last Exercise Date”) on which the Warrants have been exercised in full; or (ii)
the Class I Warrant Expiration Date,


(ii)           the date on which all of the Purchased Shares and the Warrant
Shares have been resold or transferred by the Subscriber provided, however, that
if any outstanding Warrant may still be exercised, such date shall not be
determined until the earlier of the date such Warrants have been exercised in
full or the Class I Warrant Expiration Date, or


(iii)           the date on which all of the Purchased Shares and the Warrant
Shares which were issued upon exercise of the Warrants may be resold or
transferred pursuant to Rule 144, without regard to volume limitations;
provided, however, that if any outstanding Warrant may still be exercised, such
date shall not be determined until the earlier of the date such Warrants have
been exercised in full or the Warrant Expiration Date,


the Company will (A) cause its Common Stock to continue to be registered under
Section 15 of the 1934 Act, (B) comply in all respects with its reporting and
filing obligations under the 1934 Act, (C) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act, if Company is not subject to such
reporting requirements, and (D) comply with all requirements related to any
registration statement filed pursuant to this Agreement. The Company will use
its commercially reasonable efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until two years after the
Closing Date. Until the earlier of the resale of the Purchased Shares and the
Warrant Shares by the Subscriber or two years after the Warrants have been
exercised, the Company will use its commercially reasonable efforts to continue
the listing or quotation of the Common Stock on a Principal Market and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to the Subscriber promptly after such
filing.
 
16

--------------------------------------------------------------------------------


 
(e)           Failure to Make Timely Filings.  Until such time as the Subscriber
may sell the Common Stock without limitation under Rule 144 the Company agrees
that, if the Company fails to file in a timely manner, beyond any applicable
extension period, on the SEC’s EDGAR system any information required to be filed
by it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or
otherwise, the Company shall be liable to pay to the Subscriber an amount based
on the following schedule (where “No. Business Days Late” refers to each Trading
Day after the latest due date for the relevant filing):


Late Filing Payment For Each 10,000 Shares of
           No. Business Days
Late                                          of Common  Stock (or portion
thereof)
1                                                      $100
2                                                      $200
3                                                      $300
4                                                      $400
5                                                      $500
6                                                      $600
7                                                      $700
8                                                      $800
9                                                      $900
10                                                 $1,000
>10                                               $1,000 + $200 for each
TradingDay Late beyond 10 days


The Company shall pay any payments incurred under this Section in immediately
available funds upon demand by the Subscriber; provided, however, that the
Subscriber  making the demand may specify that the payment shall be made in
shares of Common Stock at the Conversion Price applicable to the date of such
demand.


(f)           Use of Proceeds.  The proceeds of the sale of the Securities will
be employed by the Company for general corporate purposes including working
capital as set forth on Schedule 9(f) hereto.


(g)           Reservation.  Prior to the Closing Date, the Company undertakes to
reserve on behalf of the Subscriber from its authorized but unissued common
stock, a number of common shares equal to the number of Warrant Shares issuable
upon exercise of the Warrants. Failure to have sufficient shares reserved
pursuant to this Section 9(g) shall be a material default of the Company’s
obligations under this Agreement and an Event of Default.


(h)           Taxes.  From the date of this Agreement and until the sooner of
(i) the date which is two (2) years after the Closing Date, or (ii) the date as
of which all of the Purchased Shares and Warrants Shares have been resold or
transferred by all the Subscribers pursuant to a registration statement or
pursuant to Rule 144, without regard to volume limitations, the Company will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.
 
17

--------------------------------------------------------------------------------


 
(i)           Books and Records.  From the date of this Agreement and until the
sooner of (i) (i) the date which is two (2) years after the Closing Date, or
(ii) the date as of which all of the Purchased Shares and Warrants Shares have
been resold or transferred by all the Subscribers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.


(j)           Governmental Authorities.  From the date of this Agreement and
until the sooner of (i) the date which is two (2) years after the Closing Date,
or (ii) the date as of which all of the Purchased Shares and Warrants Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company shall duly observe and conform in all material respects
to all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.


(k)           Intellectual Property.  From the date of this Agreement and until
the sooner of (i) the date which is two (2) years after the Closing Date, or
(ii) the date as of which all of the Purchased Shares and Warrants Shares have
been resold or transferred by the Subscriber pursuant to a registration
statement or pursuant to Rule 144, without regard to volume limitations, the
Company shall maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights to use intellectual property
owned or possessed by it and reasonably deemed to be necessary to the conduct of
its business, unless it is sold for value.


(l)           Properties.  From the date of this Agreement and until the sooner
of (i) the date which is two (2) years after the Closing Date, or (ii) the date
as of which all of the Purchased Shares and Warrants Shares have been resold or
transferred by the Subscriber pursuant to a registration statement or pursuant
to Rule 144, without regard to volume limitations, the Company will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------



 
(m)           Confidentiality/Public Announcement.  From the date of this
Agreement and until the sooner of (i) the date which is two (2) years after the
Closing Date, or (ii) the date as of which all of the Purchased Shares and
Warrants Shares have been resold or transferred by the Subscriber pursuant to a
registration statement or pursuant to Rule 144, without regard to volume
limitations the Company agrees that except in connection with a Form 8-K or a
registration statement or as otherwise required in any other Commission filing
or in a filing required by any other government or agency having jurisdiction
over the Company, it will not disclose publicly or privately the identity of the
Subscriber unless expressly agreed to in writing by the Subscriber, only to the
extent required by law. In any event and subject to the foregoing, the Company
shall file a Form 8-K or make a public announcement describing this Agreement
not later than the fourth business day after the Closing Date. In the Form 8-K
or public announcement, the Company will specifically disclose the amount of
common stock outstanding immediately after the Closing. A form of the proposed
Form 8-K or public announcement to be employed in connection with the Closing is
annexed hereto as Exhibit D.


(n)           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide the Subscriber
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto in each
instance such Subscriber shall have agreed in writing to receive such
information. The Company understands and confirms that the Subscriber shall be
relying on the foregoing representations in effecting transactions in securities
of the Company. The Company will offer to a single firm of counsel designated by
the Subscriber (which, until further notice, shall be deemed to be Krieger &
Prager llp, Attn: Samuel M. Krieger, Esq., which firm has requested to receive
such notification; the “Investor’s Counsel”) an opportunity to review and
comment on any registration statement and all amendments and supplements thereto
between three and five business days prior to the proposed filing date thereof
for any registration statement that includes the Purchased Shares or Warrant
Shares, and not file any document in a form to which such counsel reasonably
objects.


(o)           Offering Restrictions.  Until the expiration of the date on which
all of the Purchased Shares and  Warrant Shares have been resold or transferred
by the Subscriber pursuant to a registration statement or Rule 144, without
regard to volume limitations, (the “Exclusion Period”),  or except as indicated
on the Schedules hereto, and during the pendency of an Event of Default, the
only officer, director, employee and consultant stock option or stock incentive
plan currently in effect or contemplated by the Company has been submitted to
the Subscribers. No other plan will be adopted nor may any options or equity not
included in such plan be issued until the end of the Exclusion Period, except
for strategic issuances (other than for cash) in connection with license or
similar agreements. .


(p)           Additional Negative Covenants.  From the date of this Agreement
and until the sooner of (i) the date which is two (2) years after the Closing
Date, or (ii) the date as of which all of the Purchased Shares and Warrants
Shares have been resold or transferred by the Subscriber pursuant to a
registration statement or pursuant to Rule 144, without regard to volume
limitations, the Company will not and will not permit any of its Subsidiaries,
without the written consent of the Subscribers, to directly or indirectly:


(i)           amend its certificate of incorporation, bylaws or its charter
documents so as to adversely affect any rights of the Subscriber;
 
 
19

--------------------------------------------------------------------------------



 
(ii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents; or as set forth in
Schedule 9(p)(ii); or


(iii)           take any action pursuant to which it would be deemed to be a
“Shell Company” as defined in Rule 405  under the Act.


10.           Covenants of the Company and Subscriber Regarding Indemnification.


(a)           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Subscriber, the Subscriber’s officers,
directors, agents, Affiliates, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscriber or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any warranty by Company
in this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any breach or default in performance by the Company of any
material covenant or undertaking to be performed by the Company hereunder, or
any other agreement entered into by the Company and Subscriber relating
hereto.  Any or all of the foregoing are deemed Events of Default.


(b)           Subscriber Indemnification.  The Subscriber agrees to indemnify,
hold harmless, reimburse and defend the Company and each of the Company's
officers, directors, agents, Affiliates, control persons against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Company or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
such Subscriber of any covenant or undertaking to be performed by such
Subscriber hereunder, or any other agreement entered into by the Company and
Subscribers, relating hereto.


(c)           Limitation on Subscriber Indemnification.  In no event shall the
liability of the Subscriber or permitted successor hereunder or under any
Transaction Document or other agreement delivered in connection herewith be
greater in amount than the dollar amount of the net proceeds actually received
by such Subscriber.


(d)           Limitation on Company Indemnification.  In no event shall the
liability of the Company be greater in amount than the dollar amount of the
Purchase Price and Warrant Exercise Price received by the Company.


(e)           Procedures.  The procedures set forth in Section 11(f) shall apply
to the indemnification set forth in Sections 10(a) and 10(b) above.
 
 
20

--------------------------------------------------------------------------------


 
11.           Registration Rights; Rule 144 Provisions.


(a)           Piggy-Back Rights.


(i)           In the event the Securities are not sold and the Securities are
not able to be sold pursuant to Rule 144, without limitation, the Subscriber
shall have piggy-back registration rights with respect to all of the Purchased
Shares and Warrant Shares then held by the Subscriber, subject to the conditions
set forth below. If the Company participates (whether voluntarily or by reason
of an obligation to a third party) in the registration of any shares of the
Company’s stock (other than a registration on Form S-4, S-8 or successor form),
the Company shall give written notice thereof to the Subscriber and the
Subscriber shall have the right, exercisable within ten (10) business days after
receipt of such notice, to demand inclusion of all or a portion of the Shares
then held by the Subscriber in such registration statement, subject, in the
event of an underwritten offering, to customary cutbacks and lock-ups requested
by the managing underwriter of all selling stockholders thereunder, on a
pro-rata basis with such other selling stockholders.


(ii)           In the event of an underwritten offering, the right of the
Subscriber to registration pursuant to the piggyback registration rights granted
to the Subscriber pursuant to this Section shall be conditioned upon the
Subscriber's participation in such underwriting and the inclusion of such
Subscriber’s Shares in the underwriting. If the Subscriber proposes to
distribute the Subscriber’s Shares through such underwriting, the Subscriber
shall (together with the Company and the other holders of securities of the
Company with registration rights to participate therein distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company.  If the Subscriber exercises such election, the Shares
so designated (subject to the preceding provisions) shall be included in the
registration statement at no cost or expense to the Subscriber (other than any
commissions, if any, relating to the sale of the Subscriber’s shares).


(iii)           The Subscriber’s rights under this Section 11(a) shall expire at
such time as such Subscriber can sell all of such Subscriber’s remaining
Securities under Rule 144 without volume or other restrictions or limit.


(iv)           Notwithstanding the foregoing, if at any time or from time to
time after the date of effectiveness of the registration statement, the Company
notifies the Subscriber in writing of the existence of a Potential Material
Event (as defined below), the Subscriber shall not offer or sell any Securities
covered by such registration statement (“Registrable Securities”), or engage in
any other transaction involving or relating to the Registrable Securities, from
the time of the giving of notice with respect to a Potential Material Event
until the Subscriber receives written notice from the Company that such
Potential Material Event either has been disclosed to the public or no longer
constitutes a Potential Material Event.  The term “Potential Material Event”
means any of the following: (i) the possession by the Company of material
information not ripe for disclosure in a registration statement, which shall be
evidenced by determinations in good faith by the Board of Directors of the
Company that disclosure of such information in the registration statement would
be detrimental to the business and affairs of the Company; or (ii) any material
engagement or activity by the Company which would, in the good faith
determination of the Board of Directors of the Company, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Board of Directors of the
Company that the registration statement would be materially misleading absent
the inclusion of such information.
 
21

--------------------------------------------------------------------------------



 
(b)           Expenses. All expenses incurred by the Company in complying with
this Section 11, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including reasonable
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the National Association of Securities Dealers, Inc.,
transfer taxes, fees of transfer agents and registrars, costs of insurance and
fee of one counsel for all Sellers are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.” The Company will pay all
Registration Expenses in connection with the registration statement under
Section 11. Selling Expenses in connection with each registration statement
under Section 11 shall be borne by the Seller and may be apportioned among the
Sellers in proportion to the number of shares sold by the Seller relative to the
number of shares sold under such registration statement or as all Sellers
thereunder may agree.


(c)           Indemnification and Contribution.


(i)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11(f)(iii) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.
 
 
22

--------------------------------------------------------------------------------



 
(ii)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities covered by such registration statement.


(iii)           Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 11(f)(iii) and shall
only relieve it from any liability which it may have to such indemnified party
under this Section 11(f)(iii), except and only if and to the extent the
indemnifying party is prejudiced by such omission. In case any such action shall
be brought against any indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 11(f)(iii) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
23

--------------------------------------------------------------------------------



 
(iv)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11(f) but it is judicially determined (by the entry of
a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 11(f) provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11(f); then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.


(d)           Delivery of Unlegended Shares.


(i)           Within five  (5) business days (such fifth business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Purchased Shares or Warrant Shares have been sold
pursuant to the Registration Statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, and (iii) the
original share certificates representing the shares of Common Stock that have
been sold, and (iv) in the case of sales under Rule 144, customary
representation letters of the Subscriber and/or Subscriber's broker regarding
compliance with the requirements of Rule 144, the Company at its expense, (y)
shall deliver, and shall cause legal counsel selected by the Company to deliver
to its Transfer Agent (with copies to Subscriber) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends including the legend set forth in Section 4(h) above,
reissuable pursuant to any effective and current Registration Statement
described in Section 11 of this Agreement or pursuant to Rule 144 under the 1933
Act (the “Unlegended Shares”); and (z) cause the transmission of the
certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the submitted certificates, if any, to
the Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date. Transfer fees shall be the responsibility of the Seller.
 
 
24

--------------------------------------------------------------------------------



 
(ii)           In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company's Transfer Agent is then participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of a Subscriber, so long as the certificates therefore do not bear
a legend and the Subscriber is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its Transfer Agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber's prime Broker with DTC through its Deposit Withdrawal Agent
Commission system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.


(iii)           The Company understands that a delay in the delivery of the
Unlegended Shares pursuant to the foregoing provisions of this Section 11 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber. As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Delivery Date for each $10,000 of purchase price of the
Unlegended Shares subject to the delivery default. If during any 360 day period,
the Company fails to deliver Unlegended Shares as required by this Section 11(g)
for an aggregate of thirty (30) days, then the Subscriber or assignee holding
Securities subject to such default may, at its option, require the Company to
redeem all or any portion of the Purchased Shares and Warrant Shares subject to
such default at a price per share equal to the Redemption Percentage (as defined
below) multiplied by the Purchase Price of such Common Stock and exercise price
of such Warrant Shares (“Unlegended Redemption Amount”). The term “Redemption
Percentage” means the greater of (i) 120%, or (ii) a fraction (expressed as a
percentage) in which the numerator is the highest closing price of the Common
Stock during the aforedescribed thirty (30) day period and the denominator of
which is the lowest conversion price during such thirty (30) day period.  The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand.
 
 
25

--------------------------------------------------------------------------------



 
(iv)           In addition to any other rights available to a Subscriber, if the
Company fails to deliver to a Subscriber Unlegended Shares as required pursuant
to this Agreement, within seven (7) business days after the Unlegended Shares
Delivery Date and the Subscriber purchases (in an open market transaction or
otherwise) shares of common stock to deliver in satisfaction of a sale by such
Subscriber of the shares of Common Stock which the Subscriber was entitled to
receive from the Company (a “Buy-In”), then the Company shall pay in cash to the
Subscriber (in addition to any remedies available to or elected by the
Subscriber) the amount by which (A) the Subscriber's total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum, accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Subscriber purchases
shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to $10,000 of purchase price of shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


(v)           In the event a Subscriber shall request delivery of Unlegended
Shares as described in Section 11(g) or the Subscriber has exercised the Warrant
and the Company is required to deliver such Warrant Shares, the Company may not
refuse to deliver Unlegended Shares or Warrant Shares based on any claim that
such Subscriber or any one associated or affiliated with such Subscriber has
been engaged in any violation of law, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares or exercise of all or part
of said Warrant shall have been sought and obtained and the Company has posted a
surety bond for the benefit of such Subscriber in the amount of 120% of the
amount of the aggregate purchase price of the Common Stock and Warrant Shares
which are subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber's favor.


(e)           Reports under 1933 Act and 1934 Act.  With a view to making
available to the Subscriber the benefits of Rule 144 or any other similar rule
or regulation of the Commission that may at any time permit the Subscriber to
sell securities of the Company to the public without Registration (“Rule 144”),
the Company agrees to:


(i)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(ii)           file with the Commission in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act; and


(iii)           furnish to the Subscriber so long as the Subscriber owns
Registrable Securities, promptly upon request, (x) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (y) if not available on the Commission’s EDGAR
system, a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company and (z) such other
information as may be reasonably requested to permit the Subscriber to sell such
securities pursuant to Rule 144 without registration; and
 
 
26

--------------------------------------------------------------------------------



 
(iv)           at the request of the Subscriber holding Purchased Shares or
Warrant Shares  (a “Holder”), give its Transfer Agent instructions (supported by
an opinion of Company Counsel or other counsel to the Company, if required or
requested by the Transfer Agent) to the effect that, upon the Transfer Agent’s
receipt from such Holder of


(1) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Purchased Shares or Warrant Shares which the Holder proposes to
sell (the “Securities Being Sold”) is not less than six (6) months and (B) as to
such other matters as may be appropriate in accordance with Rule 144 under the
1933 Act, and


(2) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the opinion of Krieger & Prager LLP shall be deemed acceptable if
not given by Company counsel) that, based on the Rule 144 Certificate,
Securities Being Sold may be sold pursuant to the provisions of Rule 144, even
in the absence of an effective Registration Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the Subscriber(s) or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent’s  books and records (except to the extent
any such legend or restriction results from facts other than the identity of the
Holder, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Holder). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


(i)           Assignment of the Registration Rights.  The rights to have the
Company register Registrable Securities pursuant to this Agreement and the
rights of the Subscriber under this Section 11 shall be automatically assigned
by the Subscriber to any transferee of all or any portion of any unexercised
Warrants (excluding any transfer of such Registrable Securities by a sale
pursuant to an effective Registration Statement or pursuant to Rule 144), but ,
only if the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights are being transferred or assigned, and (c) written evidence
of the transferee’s assumption of the Subscriber’s obligations under this
Agreement.
 
 
27

--------------------------------------------------------------------------------



 
12.           Right of First Refusal; Most Favored Nation Provision; Other
Provisions.


(a)           Right of First Refusal. Subject to the rights of Cresta Capital
Strategies, LLC under an Exclusive Investment Banking Agreement effective as of
August 4, 2009, during the period from the Closing Date through and including
the first anniversary of the Closing Date, the Subscriber shall be given not
less than seven (7) business days’ prior written notice of any proposed sale by
the Company to any party of its common stock or other securities or debt
obligations of the Company, except in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of corporation or
other entity which holders of such securities or debt are not at any time
granted registration rights, (ii) the Company's issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company's issuance of Common Stock or the issuances or grants
of options to purchase Common Stock pursuant to stock option plans and employee
stock purchase plans, if any, described on Schedule 5(d) hereto at prices equal
to or higher than the closing price of the Common Stock on the issue date of any
of the foregoing, (iv) as a result of the Merger, or (v) as a result of the
exercise of Warrants or conversion of which are granted or issued pursuant to
this Agreement or that have been issued prior to the Closing Date all on the
original terms thereof, the issuance of which has been disclosed in a Report
filed not less than five (5) days prior to the Closing Date (collectively the
foregoing are “Excepted Issuances”). The Subscribers who exercise their rights
pursuant to this Section 12(a) shall have the right during the seven (7)
business days following receipt of the notice to purchase such offered common
stock, debt or other securities in accordance with the terms and conditions set
forth in the notice of sale in the same proportion to each other as their
purchase of the Securities.  The Subscriber may exercise such right independent
of the exercise thereof by the other Subscribers.  In the event such terms and
conditions are modified during the notice period, the Subscribers shall be given
prompt notice of such modification and shall have the right during the seven (7)
business days following the notice of modification to exercise such right.


(b)           Most Favored Nation Provision.  Other than the Excepted Issuances,
if, at any time from the earlier of (i) while the Subscriber holds any Purchased
Shares, Warrants or Warrant Shares, or (ii) the Class I Warrant Expiration Date,
the Company shall offer, issue or agree to issue any common stock or securities
(including preferred stock, debentures, warrants, options or other rights,
howsoever denominated) convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding) (collectively,
“New Securities”) to any person or entity  (“Third Party Purchaser”) at a
purchase or conversion price per share and/or an exercise price per share,
respectively, which shall be less than the Share Purchase Price (adjusted for
capital adjustments such as stock splits or dividends paid in shares of common
stock) or the then effective Exercise Price of the Warrants, without the consent
of the
 
 
28

--------------------------------------------------------------------------------


 
 
Subscriber holding such Purchased Shares, Warrants or Warrant Shares, then the
such Subscriber shall have the right to apply the lowest such purchase price,
conversion price or exercise price of the offering or sale of such New
Securities to the purchase price of the Purchased Shares then held by the
Subscriber (and, if necessary, the Company will issue additional shares to
Subscriber to take into account the amount paid by the Subscriber as of the
Closing Date and the adjustment made to the per share purchase price
contemplated by this paragraph), to the warrant exercise price of Warrant Shares
then held by the Subscriber (and, if necessary, the Company will issue
additional shares to Subscriber to take into account the amount paid whether in
cash or by cashless exercise paid by the Subscriber for the Warrant Shares then
held and the adjustment made to the per share exercise price) and to the
exercise price for all unexercised Warrants, each as of the date of the offering
or sale of such New Securities, and the appropriate adjustments to each relevant
Transaction Document will be deemed made accordingly.  If the Company enters
into a transaction that has a variable rate, despite the prohibition thereon in
the Subscription Agreement, the Company shall be deemed to have issued Common
Stock or Common Stock Equivalents at the lowest possible conversion or exercise
price at which such securities may be converted or exercised.  The rights of the
Subscriber set forth in this Section 12(b) are in addition to any other rights
the Subscriber has pursuant to this Agreement, any Transaction Document, and any
other agreement referred to or entered into in connection herewith.


(c)           Option Plan Restrictions.  The only officer, director, employee
and consultant stock option or stock incentive plan currently in effect or
contemplated by the Company has been submitted to the Subscriber or filed with
the Reports. No other plan will be adopted nor may any options or equity not
included in such plan be issued until the end of the Exclusion Period.


(d)           Maximum Exercise of Rights. In the event the exercise of the
rights described in Sections 12(a) and 12(b) would result in the issuance of an
amount of common stock of the Company that would exceed the maximum amount that
may be issued to a Subscriber calculated in the manner described in Section 2.3
of the Warrants, then the issuance of such additional shares of Common Stock of
the Company to such Subscriber will be deferred in whole or in part until such
time as such Subscriber is able to beneficially own such common stock without
exceeding the maximum amount set forth contemplated by Section 2.2 of the
Warrants. The determination of when such common stock may be issued shall be
made by the Subscriber as to only such Subscriber.


13.           Miscellaneous.


(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation
 
 
29

--------------------------------------------------------------------------------


 
 
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be: (i) if to the Company, to the
address set forth above Tel: (631) 991-3174, telecopier (516) 377-2509,  ATTN:
Richard DeCicco, its Chairman and CEO with a copy by telecopier only to (which
shall not constitute notice): Anslow & Jaclin, Attn: Eric M. Stein, 195 Route 9
South, Suite 204, Manalapan, New Jersey 07726 Tel: (732) 409-1212, telecopier:
(732) 577-1188, and (ii) if to the Subscribers, to: the one or more addresses
and telecopier numbers indicated on the signature pages hereto, with an
additional copy by telecopier only to: Krieger & Prager, LLP, Attn: Samuel M.
Krieger, Esq., 39 Broadway, Suite 920, New York, New York 10006, telecopier
number: (212) 363-2999.


(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written Consent of the
Subscribers.


(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


(d)           Law Governing this Agreement.  This Agreement and the Transaction
Documents shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws principles that would
result in the application of the substantive laws of another jurisdiction. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York sitting in the City of New York or in the federal courts located in the
state of New York sitting in the City Counties of New York. The parties and the
individuals executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
30

--------------------------------------------------------------------------------


 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to one or more preliminary
and final injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity. Subject to Section 13(e) hereof, each of the Company, Subscriber
and any signatory hereto in his personal capacity hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Nothing in this Section shall affect
or limit any right to serve process in any other manner permitted by law.


(f)           Damages.  In the event the Subscriber is entitled to receive any
liquidated damages pursuant to this Agreement, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
31

--------------------------------------------------------------------------------



 
[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]


IN WITNESS WHEREOF, with respect to the Purchase Price specified below, each the
undersigned represents that the foregoing statements made by it above are true
and correct and that it has caused this Agreement to be duly executed on its
behalf (if an entity, by one of its officers thereunto duly authorized) as of
the date first above written.
 
PURCHASE PRICE:
  $ 500,000            
NO. OF SHARES
    1,000,000  
NO. OF WARRANTS
    I-1,000,000         J-1.000,000  



 
SUBSCRIBER:


                      ________________________________        DOUBLE U MASTER
FUND, L.P.           Printed
______________        C/0___ Beacon Fund Advisors Ltd.
Harbour House
Waterfront Drive
P.O. Box 972
Road Town, Tortola
British Virgin Islands


 
Telephone No. 284) 494-4770
 
By:
Telecopier No. (284) 494-4771
   
(Signature of Authorized Person)
               
BVI
 
Printed Name and Title
Jurisdiction of Incorporation
   
or Organization
   
Tax ID No. N/A
   


 




COMPANY:
ICONIC BRANDS, INC.
a Nevada Corporation


By: _________________________________
(Signature of Authorized Person)
_____________________________________
Printed Name and Title






32

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
 
 
Exhibit A
Form of Warrant
   
Exhibit B
Form of Warrant
   
Exhibit C
Form of Legal Opinion
   
Exhibit D
Form of Public Announcement or Form 8-K
   
Exhibit E
Closing Certificate
 
  
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Additional Issuances / Capitalization
   
Schedule 5(d)-1
Post Closing Capitalization Table
   
Schedule 5(h)
Litigation
   
Schedule 5(q)
Undisclosed Liabilities
   
Schedule 5(v)
Transfer Agent
   
Schedule 5(z)
Predecessor Companies
   
Schedule 8
Finder’s Fees
   
Schedule 9(f)
Use of Proceeds
   
Schedule 9(p)(ii)
Permitted Repayments


 





